[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-11592                   APRIL 1, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 93-08102-CR-KLR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JEFFREY GREENWOOD,
a.k.a. Reginald Grimes,
                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (April 1, 2009)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
         Jeffrey Greenwood, proceeding pro se, appeals the district court’s denial of

his post-conviction motion, which he titled “Pro Se Nunc Pro Tunc Motion For

The District Court To Revise And Or Correct Defendant’s Presentence

Investigation Report.” On appeal, Greenwood argues a United States probation

officer erred by covering up inaccurate information in his PSI and the district court

erred by failing to order his PSI be corrected. He submits the alleged errors have

resulted in his present illegal detention.

         Whether a district court has subject matter jurisdiction is a legal question

subject to plenary review. United States v. Diaz-Clark, 292 F.3d 1310, 1315 (11th

Cir. 2002). Although Greenwood’s motion does not identify a source of authority

pursuant to which he seeks relief, we have indicated federal courts have “an

obligation to look behind the label of a motion filed by a pro se inmate and

determine whether the motion is, in effect, cognizable under a different remedial

statutory framework.” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir.

1990).

         District courts do not have authority to modify a prisoner’s sentence, except

to the extent provided by the federal statutory provisions controlling sentencing

and the Federal Rules of Criminal Procedure. See Diaz-Clark, 292 F.3d at

1315–18. Section 3582(c)(1)(B) of Title 18 of the United States Code provides a



                                             2
district court may not modify a term of imprisonment once it has been imposed

unless such modification is “expressly permitted by statute” or by Federal Rule of

Criminal Procedure 35. Because Greenwood’s motion appears ultimately to

challenge his conviction and sentence, we construe his motion as either (1) a

motion to modify the sentence under § 3582 or Federal Rule of Criminal Procedure

35 or (2) a motion to vacate, set aside, or correct a sentence pursuant to 28 U.S.C.

§ 2255.

      Federal Rule of Criminal Procedure 35 allows a court to correct a prisoner’s

sentence if (1) it is within seven days after sentencing and the sentence resulted

from arithmetical, technical, or other clear error, or (2) the Government files a

substantial assistance motion. Fed. R. Crim. P. 35(a)-(b). Under § 3582(c)(2), a

district court may reduce a defendant’s sentence if his Guidelines range has been

subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C.

§ 994(o). In certain circumstances, § 3582(c)(1)(A) allows a court to modify a

term of imprisonment if the Director of the Bureau of Prisons moves for a sentence

reduction.

      Rule 35 and § 3582 do not provide Greenwood with the relief he seeks.

Rule 35 is inapplicable because the Government never filed a motion to reduce

Greenwood’s sentence and Greenwood filed his own motion more than seven days



                                           3
after sentencing. See United States v. Morrison, 204 F.3d 1091, 1093 (11th Cir.

2000) (holding, in the context of an earlier verison of Rule 35, the seven-day

limitation is a “jurisdictional restriction”). Likewise, § 3582 does not apply

because Greenwood’s motion did not identify a retroactively applicable

amendment to the Sentencing Guidelines that would have the effect of lowering his

Guidelines range, see § 3582(c)(2), and the Director of the Bureau of Prisons did

not move to reduce Greenwood’s term of imprisonment, see § 3582(c)(1)(A).

      Greenwood is also not entitled to any relief under 28 U.S.C. § 2255. See

United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (holding, to the extent

a defendant is attempting to attack his sentence collaterally as a violation of the

United States Constitution, “the proper avenue of relief is § 2255”). Section 2255

provides:

      A prisoner in custody under sentence of a court established by Act of
      Congress claiming the right to be released upon the ground that the
      sentence was imposed in violation of the Constitution or laws of the
      United States, or that the court was without jurisdiction to impose
      such sentence, or that the sentence was in excess of the maximum
      authorized by law, or is otherwise subject to collateral attack, may
      move the court which imposed the sentence to vacate, set aside or
      correct the sentence.

A federal prisoner who wishes to file a second or successive motion to vacate, set

aside, or a correct sentence is required to move the court of appeals for an order

authorizing the district court to consider such a motion. See 28 U.S.C. §§ 2255(h),

                                           4
2244(b)(3)(A).

      The district court did not have jurisdiction to construe Greenwood’s present

motion as a § 2255 motion because Greenwood previously filed a § 2255 motion

and did not obtain authorization from this Court to file a second or successive

§ 2255 motion. See Holt, 417 F.3d at 1175 (holding the district court lacked

jurisdiction to consider a defendant’s motion, construed as a motion filed under

§ 2255, because the defendant had filed a previous § 2255 motion and had not

obtained authorization from this Court to bring a second or successive one).

Furthermore, even if the district court did have jurisdiction, Greenwood is not

entitled to relief under § 2255 because he did not object to the alleged inaccuracies

in his PSI at sentencing. See United States v. Peloso, 824 F.2d 914, 915 (11th Cir.

1987) (“[W]here a defendant was given an opportunity to examine his PSI report,

in order to bring a Rule 32 issue in a post-conviction proceeding, the defendant

must have objected to the presentencing report at trial. To raise it for the first time

post-judgment is too late.”).

      We conclude no statute or rule provided the district court with a

jurisdictional basis on which to consider Greenwood’s motion. Accordingly, we

affirm.

      AFFIRMED.



                                           5